UNITED STATES COURT OF APPEALS
                  FIFTH CIRCUIT

                     ___________

                     No. 99-10766
                     ____________


MICHAEL B ELLIS,

                        Plaintiff-Appellant,

versus

CITY OF CARROLLTON, Etc; ET AL,

                        Defendants

CITY OF CARROLLTON, a Municipal Corporation; KAREN N
BROPHY; LYNN NUNN; LYNN BOLISH; SHIRLEY
ARMSTRONG; MICHAEL DREWRY

                        Defendants-Appellees.

                   ________________

                   Case No. 99-10906
                   ________________

MICHAEL B ELLIS

                        Plaintiff-Appellant

v.

CITY OF GARLAND; ROBERT BEASLEY; CHARLES M
HINTON, JR; RON JONES, II; M SHANNON KACKLEY;
MONTRICE SESSION; DEBBIE FREY

                        Defendants-Appellees.
                           Appeal from the United States District Court
                            for the Northern District of Texas, Dallas
                                          July 11, 2000

                              ON PETITION FOR REHEARING

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:

       Appellant’s motion for leave to file petition for rehearing out of time is GRANTED.

       In response to petitioner’s allegation of factual error, the third sentence of the paragraph

beginning on page three of our opinion is modified to read, “Ellis appealed his Garland convictions

to the County Court of Criminal Appeals of Dallas County, which affirmed his conviction. The Court

of Appeals, Fifth District of Texas at Dallas dismissed his subsequent appeal as untimely.”

       Additionally, footnote 4 is amended to read, “Ellis claims that Judge Beasley is not entitled

to judicial immunity because he was not properly certified as a judge under Texas law. The County

Court of Criminal Appeals of Dallas County affirmed Judge Beasley’s ruling, implicitly recognizing

it as that of a valid court. The Court of Appeals, Fifth District of Texas at Dallas dismissed Ellis’s

appeal as untimely, also implicitly finding that Judge Beasley had the authority to issue the ruling.

Without any evidence from Ellis that this basic assumption was incorrect, we will not disturb that

finding here.”

       With these modifications, the petition for rehearing filed in the above case is DENIED.

       IT IS ORDERED.
ENTERED FOR THE COURT:



___________________________________
      United States Circuit Judge